Exhibit 10.1

 

Execution Version

 

Helmerich & Payne International Drilling Co.

 

$500,000,000 4.65% Senior Notes due 2025

 

Purchase Agreement

 

March 12, 2015

 

Goldman, Sachs & Co.,

200 West Street,

New York, New York 10282-2198

 

Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, North Carolina 28202

 

As representatives of the several Purchasers

named in Schedule I hereto,

 

Ladies and Gentlemen:

 

Helmerich & Payne International Drilling Co., a Delaware corporation (the
“Company”), proposes, subject to the terms and conditions set forth in this
agreement (this “Agreement”), to issue and sell to the Purchasers named in
Schedule I hereto (the “Purchasers”) for whom Goldman, Sachs & Co. and Wells
Fargo Securities, LLC are acting as representatives (the “Representatives”) an
aggregate of $500,000,000 principal amount of its 4.65% Senior Notes due 2025
(the “Securities”).  The Company’s obligations under the Securities will be
fully and unconditionally guaranteed (the “Guarantee”) as to the payment of
principal, premium, if any, and interest, on a senior basis, jointly and
severally, by Helmerich & Payne, Inc., a Delaware corporation (the “Parent”).

 

1.              The Company and the Parent represent and warrant to, and agree
with, each of the Purchasers that:

 

(a)                     A preliminary offering circular, dated March 12, 2015
(the “Preliminary Offering Circular”), has been prepared in connection with the
offering of the Securities. The Preliminary Offering Circular, as amended and
supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Circular”. Promptly
after the Applicable Time and in any event no later than the second business day
following the Applicable Time, the Company and the Parent will prepare and
deliver to each Purchaser an offering circular dated the date hereof (the
“Offering Circular”), which will consist of the Preliminary Offering Circular
with such changes therein as are required to reflect the information contained
in the Pricing Circular. Any reference to the Preliminary Offering Circular, the
Pricing Circular or the Offering Circular shall be deemed to refer to and
include all documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of such

 

--------------------------------------------------------------------------------


 

circular and incorporated by reference therein and any reference to the
Preliminary Offering Circular or the Offering Circular, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed by the Parent with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Circular or the Offering Circular, as the case may be, and
prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Company or the Parent prior to the
completion of the distribution of the Securities and all documents filed under
the Exchange Act and so deemed to be included in the Preliminary Offering
Circular, the Pricing Circular or the Offering Circular, as the case may be, or
any amendment or supplement thereto are hereinafter called the “Exchange Act
Reports” (provided that where only sections of such documents are specifically
incorporated by reference, only such sections shall be considered to be part of
the “Exchange Act Reports”).  The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(a) hereof. The Preliminary
Offering Circular or the Offering Circular and any amendments or supplements
thereto and the Exchange Act Reports did not and will not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of a Purchaser through the
Representatives expressly for use therein.

 

(b)                     For the purposes of this Agreement, the “Applicable
Time” is 3:30 p.m. (Eastern time) on the date of this Agreement; the Preliminary
Offering Circular as supplemented by the Pricing Circular and the information
set forth in Schedule III hereto (the “Pricing Disclosure Package”) as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
each Company Supplemental Disclosure Document (as defined in Section 6(a)(i))
listed on Schedule II(b) hereto and each Permitted General Solicitation Material
(as defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does not
conflict with the information contained in the Pricing Circular or the Offering
Circular and each such Company Supplemental Disclosure Document and Permitted
General Solicitation Material, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document or Permitted General Solicitation
Material in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through Representatives expressly for use
therein.

 

(c)                      Neither of the Parent nor any of its subsidiaries has
sustained since the date of the latest audited financial statements included in
the Pricing Circular any material loss or interference

 

2

--------------------------------------------------------------------------------


 

with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Pricing
Circular; and, since the respective dates as of which information is given in
the Pricing Circular, there has not been any change in the capital stock or
long-term debt of the Parent or any of its subsidiaries or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Parent and its subsidiaries, taken as a
whole (a “Material Adverse Effect”), otherwise than as set forth or contemplated
in the Pricing Circular.

 

(d)                     The Company, the Parent and the Subsidiaries (as defined
below) have good and marketable title in fee simple to all real property and
good and marketable title to all personal property owned by them, in each case
free and clear of all liens, encumbrances and defects except such as are
described in the Pricing Circular or such as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Parent and its subsidiaries, taken as a
whole; and any real property and buildings held under lease by the Parent and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Parent and its subsidiaries, taken as a whole. “Subsidiaries” shall mean
Helmerich & Payne (Africa) Drilling Co., Helmerich & Payne (Colombia) Drilling
Co., Helmerich & Payne (Gabon) Drilling Co., Helmerich & Payne (Argentina)
Drilling Co., Helmerich & Payne (Boulder) Drilling Co., Helmerich and Payne
Mexico Drilling, S. De R.L. de C.V., Helmerich & Payne del Ecuador, Inc.,
Helmerich & Payne Rasco, Inc., H&P Finco, H&P Invest Ltd., TerraVici Drilling
Solutions, Inc., The Space Center, Inc., Helmerich & Payne Properties, Inc.,
Utica Resources Co., Utica Square Shopping Center, Inc., Fishercorp, Inc. and
White Eagle Assurance Company.

 

(e)                      Each of the Company, the Parent and the Subsidiaries
has been duly incorporated or formed, as the case may be, and is validly
existing as a corporation, limited partnership or limited liability company, as
the case may be, in good standing under the laws of its respective jurisdiction
of incorporation or formation, with power and authority (corporate, limited
partnership, limited liability company and other) to own its properties and
conduct its business as described in the Pricing Disclosure Package and the
Offering Circular, and has been duly qualified as a foreign corporation, limited
partnership or limited liability company, as the case may be, for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(f)                       The Parent has an authorized capitalization as set
forth in the Pricing Disclosure Package and the Offering Circular, and all of
the issued shares of capital stock of the Parent have been duly and validly
authorized and issued and are fully paid and non-assessable; and all of the
issued shares of capital stock, partnership interests or membership interests,
as applicable, of the Company and each Subsidiary have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Parent, free and clear of all liens, encumbrances, equities
or claims.

 

3

--------------------------------------------------------------------------------


 

(g)                      The financial statements (including the related notes
thereto) of the Parent and its consolidated subsidiaries included or
incorporated by reference in each of the Pricing Disclosure Package and the
Offering Circular comply in all material respects with the applicable
requirements of the Securities Act of 1933, as amended (the “Act”) and the
Exchange Act, as applicable, and present fairly in all material respects the
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby, and any supporting schedules included or incorporated by reference in
each of the Pricing Disclosure Package and the Offering Circular present fairly
in all material respects the information required to be stated therein; and the
other financial information included or incorporated by reference in each of the
Pricing Disclosure Package and the Offering Circular has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly in all material respects the information shown thereby.  The interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in the Offering Circular and the Pricing Disclosure Package fairly
presents the information called for in all material respects and is prepared in
all material respects in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(h)                     The Securities and the Guarantee have been duly
authorized by the Company and the Parent, as applicable, and, when issued and
delivered pursuant to this Agreement, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company and the Parent, as applicable, entitled to
the benefits provided by the indenture to be dated as of March 19, 2015, as
supplemented by the first supplemental indenture to be dated as of March 19,
2015 (the “Indenture”), among the Company, the Parent and Wells Fargo Bank,
National Association, as Trustee (the “Trustee”), under which they are to be
issued, which will be substantially in the form previously delivered to you; the
Indenture has been duly authorized by the Company and the Parent and, when
executed and delivered by the Company, the Parent and the Trustee, the Indenture
will constitute a valid and legally binding instrument, enforceable against the
Company and the Parent in accordance with its terms, subject, as to enforcement,
to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and entitled to the benefits provided by the Indenture; and the
Securities and the Indenture will conform in all material respects to the
descriptions thereof in the Pricing Disclosure Package and the Offering Circular
and will be in substantially the form previously delivered to you.

 

(i)                         The Company and the Parent have all requisite
corporate power to execute, deliver and perform their obligations under this
Agreement. This Agreement has been duly and validly authorized, executed and
delivered by the Company and the Parent.

 

(j)                        The Exchange and Registration Rights Agreement to be
dated as of the Time of Delivery (the “Registration Rights Agreement”), which
will be substantially in the form previously delivered to you, has been duly
authorized, and as of the Time of Delivery (as defined herein), will have been
duly executed and delivered by the Company and the Parent, and will constitute a
valid and legally binding instrument, enforceable against the Company and the
Parent in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights

 

4

--------------------------------------------------------------------------------


 

and to general equity principles; and the Registration Rights Agreement will
conform in all material respects to the descriptions thereof in the Pricing
Disclosure Package and the Offering Circular.

 

(k)                     The 4.65% Senior Notes due 2025 (the “Exchange
Securities”) to be offered in exchange for the Securities pursuant to the
Registration Rights Agreement have been duly authorized by the Company and if
and when issued and authenticated in accordance with the terms of the Indenture
and delivered in accordance with the exchange offer provided for in the
Registration Rights Agreement (the “Exchange Offer”), will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles, and will be
entitled to the benefits provided by the Indenture.

 

(l)                         None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Securities) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System;

 

(m)                 Prior to the date hereof, none of the Company, the Parent or
any of their respective affiliates has taken any action which is designed to or
which has constituted or which might reasonably have been expected to cause or
result in stabilization or manipulation of the price of any security of the
Company or the Parent in connection with the offering of the Securities.

 

(n)                 The issue and sale of the Securities and the Guarantee and
the compliance by the Company and the Parent, as applicable, with all of the
provisions of the Securities, the Indenture, the Registration Rights Agreement,
the Exchange Securities and this Agreement and the consummation of the
transactions herein and therein contemplated and the application of the proceeds
from the sale of the Securities as described under “Use of Proceeds” in the
Pricing Disclosure Package and the Offering Circular will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company, the Parent or
any of the Subsidiaries is a party or by which the Company, the Parent or any of
the Subsidiaries is bound or to which any of the property or assets of the
Company, the Parent or any of the Subsidiaries is subject, except in the case of
this clause (i) for any such breaches, violations or defaults as would not,
individually or in the aggregate, result in a Material Adverse Effect, (ii) the
provisions of the certificate of incorporation or bylaws of the Company or the
Parent or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company, the Parent or
any of their respective subsidiaries or any of their properties, except in the
case of this clause (iii) for any such breaches, violations or defaults as would
not, individually or in the aggregate, result in a Material Adverse Effect; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities or the Guarantee or the consummation by the Company and
the Parent of the transactions contemplated by this Agreement, the Indenture or
the Registration Rights Agreement, except such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or

 

5

--------------------------------------------------------------------------------


 

Blue Sky laws in connection with the purchase and distribution of the
Securities  by the Purchasers.

 

(o)                     None of the Company, the Parent, or any of the
Subsidiaries is (i) in violation of its certificate of incorporation or bylaws
or equivalent organizational document, (ii) in default in the performance or
observance of any obligation, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound or
(iii) except as disclosed in the Exchange Act Reports, in violation of any law,
statute, rule or regulation or any judgment, order or decree of any domestic or
foreign court or other governmental or regulatory authority, agency or other
body with such jurisdiction over any of them or any of their assets or
properties, except in the case of clause (ii) or (iii) for such defaults or
violations which would not reasonably be expected to result in a Material
Adverse Effect.

 

(p)                     The statements set forth in the Pricing Circular and the
Offering Circular under the caption “Description of Notes”, insofar as they
purport to constitute a summary of the terms of the Securities, are accurate,
complete and fair in all material respects.

 

(q)                     Other than as set forth in the Pricing Disclosure
Package and the Offering Circular, there are no legal or governmental
proceedings pending to which the Company, the Parent or any of the Subsidiaries
is a party or of which any property of the Company, the Parent or any of the
Subsidiaries is the subject which, if determined adversely to the Company, the
Parent or any of the Subsidiaries, would individually or in the aggregate have a
Material Adverse Effect; and, to the Company’s or the Parent’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(r)                        When the Securities are issued and delivered pursuant
to this Agreement, the Securities will not be of the same class (within the
meaning of Rule 144A under the Act) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

 

(s)                       The Parent is subject to Section 13 or 15(d) of the
Exchange Act.

 

(t)                        The Company, the Parent and their respective
subsidiaries are not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, will not be, an
“investment company”, as such term is defined in the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”).

 

(u)                     None of the Company, the Parent or any person acting on
its or their behalf (other than the Purchasers, as to which no representation is
made) has offered or sold the Securities by means of any general solicitation or
general advertising within the meaning of Rule 502(c) under the Act (other than
by means of a Permitted General Solicitation, as defined below) or, with respect
to Securities sold outside the United States to non-U.S. persons (as defined in
Rule 902 under the Act), by means of any directed selling efforts within the
meaning of Rule 902 under the Act and the Company, any affiliate of the Company
and any person acting on its or their behalf has complied with and will
implement the “offering restriction” within the meaning of such Rule 902.

 

(v)                     Within the preceding six months, neither the Company nor
any other person acting on behalf of the Company has offered or sold to any
person any Securities, or any securities of the same or a similar class as the
Securities, other than Securities offered or sold to the Purchasers hereunder. 
The Company will take reasonable precautions designed to insure

 

6

--------------------------------------------------------------------------------


 

that any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Act) of any Securities or any
substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by the Representatives), is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities in the United States and to U.S.
persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act.

 

(w)                   The Parent maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and has been
designed by the Parent’s principal executive officer and principal financial
officer, or under their supervision, to provide reasonable assurance regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with generally accepted
accounting principles. Based on the evaluation of its internal controls and
procedures conducted in connection with the preparation and filing of the
Parent’s Annual Report on Form 10-K for the period ended September 30, 2014,
neither the Parent nor the Company is aware of (i) any significant deficiencies
or material weaknesses in the design or operation of its internal controls over
financial reporting (as defined in Rule 13a-15(f) and 15d-15(f) under the
Exchange Act) that are likely to adversely affect the Parent’s ability to
record, process, summarize and report financial data; or (ii) any fraud, whether
or not material, that involves management or other employees who have a role in
the Parent’s internal controls over financial reporting.

 

(x)                     Since the date of the latest audited financial
statements of the Parent included or incorporated by reference in the Pricing
Circular, there has been no change in the Parent’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Parent’s internal control over financial reporting.

 

(y)                     The Parent maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) of the Exchange Act) that comply with
the requirements of the Exchange Act; such disclosure controls and procedures
have been designed to ensure that material information relating to the Parent
and its subsidiaries is made known to the Parent’s principal executive officer
and principal financial officer by others within those entities; and such
disclosure controls and procedures are effective.

 

(z)                      Ernst & Young LLP, which has audited certain financial
statements of the Parent and its subsidiaries is an independent registered
public accounting firm as required by the Act and the rules and regulations of
the Commission thereunder.

 

(aa)              Except as described in the Pricing Disclosure Package, none of
the Company, the Parent, any of its subsidiaries nor, to the knowledge of the
Company or the Parent, any director, officer, agent, employee, affiliate or
other person associated with or acting on behalf of the Company, the Parent or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government or regulatory official or employee from corporate
funds; (iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions; (iv) violated or is in
violation of any provision of the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery

 

7

--------------------------------------------------------------------------------


 

or anti-corruption laws; or (v) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Company, the Parent and its subsidiaries
have instituted, reasonably maintain and enforce, and will continue to
reasonably maintain and enforce, policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.

 

(bb)              The operations of the Company, the Parent and their
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, and with the money
laundering statutes of all jurisdictions in which the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency having jurisdiction over the
Company, the Parent or any of their subsidiaries (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company,
the Parent or any of their subsidiaries with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company or the Parent, threatened.

 

(cc)                None of the Company, the Parent, any of its subsidiaries or,
to the knowledge of the Company or the Parent, any director, officer, agent,
employee or affiliate of the Company, the Parent or any of its subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. Government, including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”), the U.S. Department of
State, the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”) or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, the Parent or any of its subsidiaries located,
organized or resident in a country or territory that is the subject or the
target of Sanctions, including, without limitation, Cuba, Iran, North Korea,
Sudan and Syria (each, a “Sanctioned Country”) and the Company will not directly
or indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person, that, at the time of such funding or
facilitation, is the subject of Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country or (iii) in any other manner
that will result in a violation by any person (including any person
participating in the transaction, whether as Purchaser, advisor, investor or
otherwise) of Sanctions. For the past 5 years, the Company, the Parent and its
subsidiaries have not engaged in and are not now engaged in any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country.

 

(dd)              The Parent and each Subsidiary carry insurance from insurers
whom the Parent and the Subsidiaries believe are of recognized financial
responsibility or maintain appropriate risk management programs in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are reasonable given the nature of their business, their ability
to self-insure, the circumstances and geographic area in which such businesses
are being conducted and the availability of insurance coverage at commercially
reasonable rates. Neither the Parent nor any of the Subsidiaries has received
notice from any insurer or agent of such insurer that material capital
improvements or other expenditures are required

 

8

--------------------------------------------------------------------------------


 

or necessary to be made in order to continue such insurance; and neither the
Parent nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not reasonably be expected to have a
Material Adverse Effect.

 

(ee)                The statistical and market-related data included or
incorporated by reference in the Pricing Disclosure Package and the consolidated
financial statements of the Parent and its subsidiaries included or incorporated
by reference in the Pricing Disclosure Package are based on or derived from
sources that the Company and the Parent believe to be reliable and accurate in
all material respects; or are made on the basis of assumptions the Company and
the Parent believe to be reasonable.

 

(ff)                  Except as described in the Pricing Disclosure Package and
except such matters as would not, singly or in the aggregate, result in a
Material Adverse Effect: (i) neither the Parent nor any of its subsidiaries is
in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products or asbestos containing materials
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”); (ii) the Parent and
its subsidiaries have all permits, authorizations and approvals required under
applicable Environmental Laws for their operations as presently conducted and
are each in compliance with their requirements; (iii) there are no pending or
threatened administrative, regulatory or judicial actions, suits, written
demands, claims, liens, notices of noncompliance or violation, investigation or
proceedings arising pursuant to any Environmental Law asserted against the
Parent or any of its subsidiaries and (iv) to the knowledge of the Company or
the Parent, there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or Environmental Laws or the violation of any Environmental
Laws.

 

(gg)                (i) Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), for which the Company, the Parent or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code;  (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding

 

9

--------------------------------------------------------------------------------


 

standards (within the meaning of Section 302 of ERISA or Section 412 of the
Code) applicable to such Plan; (iv) no Plan is, or is reasonably expected to be,
in “at risk status” (within the meaning of Section 303(i) of ERISA) or
“endangered status” or “critical status” (within the meaning of Section 305 of
ERISA); (v) no “reportable event” (within the meaning of Section 4043(c) of
ERISA) has occurred or is reasonably expected to occur; (vi) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification and (vii) neither the Company nor any member of
the Controlled Group has incurred, nor reasonably expects to incur, any
liability under Title IV of ERISA (other than contributions to the Plan or
premiums to the PBGC, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA), except in each case with respect to the events or
conditions set forth in (i) through (vii) hereof, as would not, individually or
in the aggregate, have a Material Adverse Effect.

 

2.              Subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Company, at a
purchase price of 98.7750% of the principal amount thereof, plus accrued
interest, if any, from March 19, 2015 to the Time of Delivery hereunder, the
principal amount of Securities set forth opposite the name of such Purchaser in
Schedule I hereto.

 

3.              Upon the authorization by you of the release of the Securities,
the several Purchasers propose to offer the Securities for sale upon the terms
and conditions set forth in this Agreement and the Offering Circular and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Company and the Parent that:

 

(a)                     It will sell the Securities only to: (i) persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Act in transactions meeting the requirements of
Rule 144A or (ii) upon the terms and conditions set forth in Annex I to this
Agreement;

 

(b)                     It is an Institutional Accredited Investor (within the
meaning of Rule 501 under the Act); and

 

(c)                      Other than with the prior consent of the Company and
the Representatives, it will not offer or sell the Securities by any form of
general solicitation or general advertising, including but not limited to the
methods described in Rule 502(c) under the Act.

 

4.             (a)                     The Securities to be purchased by each
Purchaser hereunder will be represented by one or more definitive global
Securities in book-entry form which will be deposited by or on behalf of the
Company with The Depository Trust Company (“DTC”) or its designated custodian. 
The Company will deliver the Securities to Goldman, Sachs & Co., for the account
of each Purchaser, against payment by or on behalf of such Purchaser of the
purchase price therefor by wire transfer in Federal (same day) funds, by causing
DTC to credit the Securities to the account of Goldman, Sachs & Co. at DTC. The
time and date of such delivery and payment shall be 9:30 a.m., New York City
time, on March 19, 2015 or such other time and date as the Representatives and
the Company may agree upon in writing.  Such time and date are herein called the
“Time of Delivery”.

 

(b)                     The documents to be delivered at the Time of Delivery by
or on behalf of the parties hereto pursuant to Section 8 hereof, including the
cross-receipt for the Securities and any additional documents requested by the
Purchasers pursuant to Section 8(k) hereof, will be delivered at such time and
date at the office of Vinson & Elkins LLP, 1001 Fannin Street, Houston Texas

 

10

--------------------------------------------------------------------------------


 

77002, (the “Closing Location”), and the Securities will be delivered at the
office of DTC (or its designated custodian), all at the Time of Delivery.

 

5.              The Company and the Parent each agree with each of the
Purchasers:

 

(a)                     To prepare the Offering Circular in a form approved by
you; prior to the date on which all of the Securities shall have been sold by
you, to make no amendment or any supplement to the Offering Circular which shall
be disapproved by you promptly after reasonable notice thereof; and to furnish
you with copies thereof.

 

(b)                     Promptly from time to time to take such action as you
may reasonably request to qualify the Securities for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Securities, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or subject itself to taxation in any
jurisdiction where it is not then so subject.

 

(c)                      To furnish the Purchasers with written and electronic
copies of the Offering Circular and any amendment or supplement thereto in such
quantities as you may from time to time reasonably request, and if, at any time
prior to the completion of the sale of the Securities by the Purchasers, or any
event shall have occurred as a result of which the Offering Circular as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Offering Circular is delivered, not misleading, or, if for any other reason it
shall be necessary or advisable during such same period to amend or supplement
the Offering Circular, to notify you and upon your request to prepare and
furnish without charge to each Purchaser and to any dealer in securities as many
written and electronic copies as you may from time to time reasonably request of
an amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance.

 

(d)                     During the period beginning from the date hereof and
continuing until the date that is 60 days after the Time of Delivery, not to
offer, issue, sell, contract to sell, pledge, grant any option to purchase, make
any short sale or otherwise transfer or dispose of, directly or indirectly, or
file with the Commission a registration statement under the Act relating to any
securities of the Company that are substantially similar to the Securities
(other than the issuance of Exchange Securities pursuant to, or the filing of a
registration statement pursuant to, the Registration Rights Agreement), or
publicly disclose the intention to make any offer, sale, pledge, disposition or
filing without your prior written consent.

 

(e)                      Not to be or become, at any time prior to the
expiration of two years after the Time of Delivery, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act.

 

(f)                       At any time, for so long as any of the Securities
remain outstanding and are “restricted securities” within the meaning of
Rule 144, when neither  the Company nor the Parent is subject to Section 13 or
15(d) of the Exchange Act, for the benefit of holders from time to time of
Securities, to furnish at its expense, upon request, to holders of Securities
and prospective purchasers of Securities information (the “Additional Issuer
Information”) satisfying the requirements of subsection (d)(4)(i) of Rule 144A
under the Act.

 

11

--------------------------------------------------------------------------------


 

(g)                      For so long as any Securities remain outstanding, to
furnish to the holders of the Securities such reports, within such time periods,
as are required to be furnished pursuant to the covenant described in the
Offering Circular under the heading “Description of the Notes-Commission
Reports; Financial Information”.

 

(h)                     During the period of one year after the Time of
Delivery, the Company will not, and will not permit any of its “affiliates” (as
defined in Rule 144 under the Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Act).

 

(i)                         To use the net proceeds received by the Company from
the sale of the Securities pursuant to this Agreement in the manner specified in
the Pricing Circular under the caption “Use of Proceeds”.

 

6.

 

(a)                     (i)                                                 The
Company and the Parent represent and agree that, without the prior consent of
the Representatives, they and their affiliates and any other person acting on
their behalf (other than the Purchasers, as to which no statement is given)
(x) have not made and will not make any offer relating to the Securities that,
if the offering of the Securities contemplated by this Agreement were conducted
as a public offering pursuant to a registration statement filed under the Act
with the Commission, would constitute an “issuer free writing prospectus,” as
defined in Rule 433 under the Act (any such offer is hereinafter referred to as
a “Company Supplemental Disclosure Document”) and (y) have not solicited and
will not solicit offers for, and have not offered or sold and will not offer or
sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(d) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(d), a “Permitted General Solicitation Material”).

 

(ii)                                              Each Purchaser, severally and
not jointly, represents and agrees that, without the prior consent of the
Company and the Representatives, other than one or more term sheets relating to
the Securities containing customary information and conveyed to purchasers of
securities or any Permitted General Solicitation Material, it has not made and
will not make any offer relating to the Securities that, if the offering of the
Securities contemplated by this Agreement were conducted as a public offering
pursuant to a registration statement filed under the Act with the Commission,
would constitute a “free writing prospectus,” as defined in Rule 405 under the
Act (any such offer (other than any such term sheets and any Permitted General
Solicitation Material), is hereinafter referred to as a “Purchaser Supplemental
Disclosure Document”).

 

(iii)                                           Any Company Supplemental
Disclosure Document, Purchaser Supplemental Disclosure Document or Permitted
General Solicitation Material, the use of which has been consented to by the
Company and the Representatives, is listed as applicable on Schedule II(b),
Schedule II(c) or Schedule II(d) hereto, respectively.

 

7.                          The Company and the Parent covenant and agree with
the several Purchasers that the Company and the Parent will pay or cause to be
paid the following: (i) the fees, disbursements and expenses of the Company’s
and the Parent’s counsel and accountants in connection with the issue of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Circular and the

 

12

--------------------------------------------------------------------------------


 

Offering Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Registration Rights Agreement, the Securities, the Blue Sky
Memorandum, closing documents (including any compilations thereof), Permitted
General Solicitation Materials and any other documents in connection with the
offering, purchase, sale and delivery of the Securities; (iii) all expenses in
connection with the qualification of the Securities for offering and sale under
state securities laws as provided in Section 5(b) hereof, including the
reasonable fees and disbursements of counsel for the Purchasers in connection
with such qualification and in connection with the Blue Sky and legal investment
surveys; (iv) any fees charged by securities rating services for rating the
Securities; (v) the cost of preparing the Securities; (vi) the fees and expenses
of the Trustee and any agent of the Trustee and the fees and disbursements of
counsel for the Trustee in connection with the Indenture and the Securities;
(vii) all costs and expenses incurred in connection with any “road show”
presentation to potential purchasers of the Securities;  and (viii) all other
costs and expenses incident to the performance of their obligations hereunder
which are not otherwise specifically provided for in this Section.  It is
understood, however, that, except as provided in this Section, and Sections 9
and 12 hereof, the Purchasers will pay all of their own costs and expenses,
including the fees and disbursements of their counsel, transfer taxes on resale
of any of the Securities by them, and any advertising expenses connected with
any offers they may make.

 

8.              The obligations of the Purchasers hereunder shall be subject, in
their discretion, to the condition that all representations and warranties and
other statements of the Company and the Parent herein are, at and as of the Time
of Delivery, true and correct, the condition that the Company and the Parent
shall have performed all of their obligations hereunder theretofore to be
performed, and the following additional conditions:

 

(a)                     Vinson & Elkins L.L.P., counsel for the Purchasers,
shall have furnished to you such opinion or opinions, dated the Time of
Delivery, in form and substance satisfactory to you, with respect to such
matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters.

 

(b)                     Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Company and the Parent, shall have furnished to you in writing an opinion
and a negative assurance letter, each dated the Time of Delivery, in form and
substance satisfactory to you, substantially to the effect set forth on Annex
II-A hereto.

 

(c)                      Cara M. Hair, Vice President of the Company and Vice
President and General Counsel of the Parent, shall have furnished to you her
written opinion, dated the Time of Delivery, in form and substance satisfactory
to you, substantially to the effect set forth on Annex II-B hereto.

 

(d)                     On the date of the Offering Circular concurrently with
the execution of this Agreement and also at the Time of Delivery, Ernst & Young
LLP shall have furnished to you a letter or letters, dated the respective dates
of delivery thereof, in form and substance satisfactory to you.

 

(e)                  (i)                                                 Neither
the Parent nor any of its subsidiaries shall have sustained since the date of
the latest audited financial statements included in the Pricing Circular any
loss or

 

13

--------------------------------------------------------------------------------


 

interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Circular, and (ii) since the respective dates as of
which information is given in the Pricing Circular there shall not have been any
change in the capital stock or long-term debt of the Parent or any of its
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Circular, the effect of which, in any such case described in clause
(i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities on the terms and in the manner contemplated in this Agreement and in
each of the Pricing Disclosure Package and the Offering Circular.

 

(f)                       On or after the Applicable Time (i) no downgrading
shall have occurred in the rating accorded the Company’s or Parent’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for purposes of Section 3(a)(62) under
the Exchange Act, and (ii) no such organization shall have publicly announced
that it has under surveillance or review, with possible negative implications,
its rating of any of the Company’s or Parent’s debt securities;

 

(g)                      On or after the Applicable Time there shall not have
occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; (ii) a
suspension or material limitation in trading in the Parent’s securities on New
York Stock Exchange; (iii) a general moratorium on commercial banking activities
declared by either Federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, if the effect of any such event specified in clause (iv) or (v) in
your judgment makes it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
the Pricing Disclosure Package and the Offering Circular.

 

(h)                     The Purchasers shall have received a counterpart of the
Registration Rights Agreement that shall have been executed and delivered by a
duly authorized officer of the Company.

 

(i)                         The Purchasers shall have received an executed
original copy of the Indenture.

 

(j)                        The Securities shall be eligible for clearance and
settlement through the facilities of DTC.

 

(k)                     The Company and the Parent shall have furnished or
caused to be furnished to you at the Time of Delivery certificates of officers
of the Company and the Parent reasonably satisfactory to you as to the accuracy
of the representations and warranties of the Company herein at and as of such
Time of Delivery, as to the performance by the Company and the Parent of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
as to the matters set forth in subsection (e) of this Section and as to such
other matters as you may reasonably request.

 

9.              (a)                     The Company and the Parent, jointly and
severally, will indemnify and hold harmless each Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such

 

14

--------------------------------------------------------------------------------


 

Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Pricing Disclosure Package, the Offering Circular, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and will reimburse each Purchaser for any legal or other
expenses reasonably incurred by such Purchaser in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Company and the Parent shall not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Circular, the Pricing Disclosure Package, the Offering Circular or any such
amendment or supplement, any Company Supplemental Disclosure Document or any
Permitted General Solicitation Material, in reliance upon and in conformity with
written information furnished to the Company by any Purchaser through the
Representatives expressly for use therein.

 

(b)                     Each Purchaser, severally and not jointly, will
indemnify and hold harmless the Company and the Parent against any losses,
claims, damages or liabilities to which the Company and the Parent may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Circular, the Pricing Circular, the Pricing Disclosure
Package, the Offering Circular, or any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise out of or are based upon the omission or alleged omission to
state therein a material fact or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in any
Preliminary Offering Circular, the Pricing Circular, the Pricing Disclosure
Package, the Offering Circular or any such amendment or supplement, any Company
Supplemental Disclosure Document or any Permitted General Solicitation Material,
in reliance upon and in conformity with written information furnished to the
Company by such Purchaser through the Representatives expressly for use therein;
and each Purchaser will reimburse the Company and the Parent for any legal or
other expenses reasonably incurred by the Company and the Parent in connection
with investigating or defending any such action or claim as such expenses are
incurred.

 

(c)                      Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof,

 

15

--------------------------------------------------------------------------------


 

with counsel reasonably satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation.  No indemnifying party shall, without
the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party.

 

(d)                     If the indemnification provided for in this Section 9 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Parent on the one hand and the
Purchasers on the other from the offering of the Securities.  If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Parent on the one hand and the Purchasers on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations.  The relative benefits received
by the Company and the Parent on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering Circular.  The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company and the Parent on
the one hand or the Purchasers on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company, the Parent and the Purchasers agree that it
would not be just and equitable if contribution pursuant to this subsection
(d) were determined by pro rata allocation (even if the Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or

 

16

--------------------------------------------------------------------------------


 

claim.  Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.

 

(e)                      The obligations of the Company and the Parent under
this Section 9 shall be in addition to any liability which the Company and the
Parent may otherwise have and shall extend, upon the same terms and conditions,
to any affiliate of each Purchaser and each person, if any, who controls any
Purchaser within the meaning of the Act; and the obligations of the Purchasers
under this Section 9 shall be in addition to any liability which the respective
Purchasers may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and the Parent and to
each person, if any, who controls the Company within the meaning of the Act.

 

10.       (a)                     If any Purchaser shall default in its
obligation to purchase the Securities which it has agreed to purchase hereunder,
you may in your discretion arrange for you or another party or other parties,
which party or parties is or are acceptable to the Company and the Parent in
their reasonable discretion, to purchase such Securities on the terms contained
herein.  If within thirty-six hours after such default by any Purchaser you do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of thirty-six hours within which to procure another
party or other parties reasonably satisfactory to you to purchase such
Securities on such terms.  In the event that, within the respective prescribed
periods, you notify the Company that you have so arranged for the purchase of
such Securities, or the Company notifies you that it has so arranged for the
purchase of such Securities, you or the Company shall have the right to postpone
the Time of Delivery for a period of not more than  seven days, in order to
effect whatever changes may, in order to reflect the participation of the new
purchasers, be made necessary in the Offering Circular, or in any other
documents or arrangements, in order to reflect the participation of the new
purchasers, and the Company agrees to prepare promptly any amendments or
supplements to the Offering Circular which in your reasonable opinion may
thereby be made necessary. The term “Purchaser” as used in this Agreement shall
include any person substituted under this Section with like effect as if such
person had originally been a party to this Agreement with respect to such
Securities.

 

(b)                     If, after giving effect to any arrangements for the
purchase of the Securities of a defaulting Purchaser or Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of such Securities which remains unpurchased does not exceed one-tenth of the
aggregate principal amount of all the Securities, then the Company shall have
the right to require each non-defaulting Purchaser to purchase the principal
amount of Securities which such Purchaser agreed to purchase hereunder and, in
addition, to require each non-defaulting Purchaser to purchase its pro rata
share (based on the principal amount of Securities  which such Purchaser agreed
to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been made; but nothing herein
shall relieve a defaulting Purchaser from liability for its default.

 

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Company as provided in
subsection (a) above, the

 

17

--------------------------------------------------------------------------------


 

aggregate principal amount of Securities which remains unpurchased exceeds
one-tenth of the aggregate principal amount of all the Securities, or if the
Company shall not exercise the right described in subsection (b) above to
require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Company, except for
the expenses to be borne by the Company and the Purchasers as provided in
Section 7 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.

 

11.       The respective indemnities, agreements, representations, warranties
and other statements of the Company, the Parent and the several Purchasers, as
set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Purchaser or any controlling person of any Purchaser, or the
Company, the Parent, or any officer or director or controlling person of the
Company or the Parent, and shall survive delivery of and payment for the
Securities.

 

12.       If this Agreement shall be terminated pursuant to Section 10 hereof,
the Company and the Parent shall not then be under any liability to any
Purchaser except as provided in Sections 7 and 9 hereof; but, if for any other
reason, the Securities are not delivered by or on behalf of the Company as
provided herein, the Company and the Parent will reimburse the Purchasers
through you for all expenses approved in writing by you, including reasonable
fees and disbursements of counsel, reasonably incurred by the Purchasers in
making preparations for the purchase, sale and delivery of the Securities, but
the Company and the Parent shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

 

13.       In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you.

 

14.       All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Purchasers shall be delivered or sent by mail or
facsimile transmission to the Representatives as follows: Goldman, Sachs & Co.,
200 West Street, New York, New York 10282-2198, Attention: Registration
Department and Wells Fargo Securities, LLC, 550 South Tryon Street, 5th Floor,
Charlotte, North Carolina 28202, Attention: Transaction Management, Facsimile:
704-410-0326; and if to the Company shall be delivered or sent by mail or
facsimile transmission to the address of the Company set forth in the Offering
Circular, Attention: General Counsel; provided, however, that any notice to a
Purchaser pursuant to Section 9 hereof shall be delivered or sent by mail or
facsimile transmission to such Purchaser at its address set forth in its
Purchasers’ Questionnaire, which address will be supplied to the Company by you
upon request.  Any such statements, requests, notices or agreements shall take
effect upon receipt thereof.

 

15.       In accordance with the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), the Purchasers are
required to obtain, verify and record information that identifies their
respective clients, including the Company and the Parent, which information may
include the name and address of their respective clients, as well as other
information that will allow the Purchasers to properly identify their respective
clients.

 

16.       This Agreement shall be binding upon, and inure solely to the benefit
of, the Purchasers, the Company, the Parent and, to the extent provided in
Sections 9 and 11 hereof, the officers and directors of the Company, the Parent
and each person who controls the Company or any

 

18

--------------------------------------------------------------------------------


 

Purchaser, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Securities from any Purchaser
shall be deemed a successor or assign by reason merely of such purchase.

 

17.       Time shall be of the essence of this Agreement.

 

18.       The Company and the Parent acknowledge and agree that (i) the purchase
and sale of the Securities pursuant to this Agreement is an arm’s-length
commercial transaction between the Company and the Parent, on the one hand, and
the several Purchasers, on the other, (ii) in connection therewith and with the
process leading to such transaction each Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company or the Parent, (iii) no
Purchaser has assumed an advisory or fiduciary responsibility in favor of the
Company or the Parent with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Purchaser has advised or
is currently advising the Company or the Parent on other matters) or any other
obligation to the Company or the Parent except the obligations expressly set
forth in this Agreement and (iv) the Company and the Parent have consulted their
own legal and financial advisors to the extent they deemed appropriate. The
Company and the Parent agree that they will not claim that the Purchaser, or any
of them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company or the Parent, in connection with such
transaction or the process leading thereto.

 

19.      This Agreement supersedes all prior agreements and understandings
(whether written or oral) between or among the Company, the Parent and the
Purchasers, or any of them, with respect to the subject matter hereof.

 

20.      THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.  The
Company and the Parent agree that any suit or proceeding arising in respect of
this agreement or our engagement will be tried exclusively in the U.S. District
Court for the Southern District of New York or, if that court does not have
subject matter jurisdiction, in any state court located in The City and County
of New York and the Company agrees to submit to the jurisdiction of, and to
venue in, such courts.

 

21.       The Company, the Parent and each of the Purchasers hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

22.       This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.

 

23.       Notwithstanding anything herein to the contrary, the Company and the
Parent (and the Company’s and the Parent’s employees, representatives, and other
agents) are authorized to disclose to any and all persons, the tax treatment and
tax structure of the potential transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to the Company or the
Parent relating to that treatment and structure, without the Purchasers’
imposing any limitation of any kind. However, any information relating to the
tax treatment and tax structure shall remain confidential (and the foregoing
sentence shall not apply) to the extent necessary to enable any person to comply
with securities laws. For this purpose, “tax treatment” means US federal and

 

19

--------------------------------------------------------------------------------


 

state income tax treatment, and “tax structure” is limited to any facts that may
be relevant to that treatment.

 

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers, the Company and the
Parent.  It is understood that your acceptance of this letter on behalf of each
of the Purchasers is pursuant to the authority set forth in a form of Agreement
among Purchasers, the form of which shall be submitted to the Company or Parent
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

20

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Helmerich & Payne International Drilling Co.

 

 

 

 

 

By:

/s/ Juan Pablo Tardio

 

 

Name: Juan Pablo Tardio

 

 

Title: Vice President and Treasurer

 

 

 

 

Guarantor:

 

 

 

Helmerich & Payne, Inc.

 

 

 

 

 

 

 

By:

/s/ Juan Pablo Tardio

 

 

Name: Juan Pablo Tardio

 

 

Title: Vice President and Chief Financial Officer

 

[Signature Page — Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

Goldman, Sachs & Co.

 

 

 

 

 

By:

/s/ Ryan Gilliam

 

 

(Goldman, Sachs & Co.)

 

 

 

 

 

Name: Ryan Gilliam

 

 

Title: Vice President

 

 

 

 

 

Wells Fargo Securities, LLC

 

 

 

 

 

By:

/s/ Carolyn Hurley

 

 

(Wells Fargo Securities, LLC)

 

 

 

 

 

Name: Carolyn Hurley

 

 

Title: Director

 

 

[Signature Page — Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

(1)                     The Securities have not been and will not be registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Regulation
S under the Act or pursuant to an exemption from the registration requirements
of the Act.  Each Purchaser represents that it has offered and sold the
Securities, and will offer and sell the Securities (i) as part of their
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering and the Time of Delivery, only in accordance with
Rule 903 of Regulation S or Rule 144A under the Act.  Accordingly, each
Purchaser agrees that neither it, its affiliates nor any persons acting on its
or their behalf has engaged or will engage in any directed selling efforts with
respect to the Securities, and it and they have complied and will comply with
the offering restrictions requirement of Regulation S.  Each Purchaser agrees
that, at or prior to confirmation of sale of Securities (other than a sale
pursuant to Rule 144A), it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act.  Terms used above have the meaning given to them by
Regulation S.”

 

Terms used in this paragraph have the meanings given to them by Regulation S.

 

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

(2)                     Notwithstanding the foregoing, Securities in registered
form may be offered, sold and delivered by the Purchasers in the United States
and to U.S. persons pursuant to Section 3 of this Agreement without delivery of
the written statement required by paragraph (1) above.

 

(3)                     Each Purchaser agrees that it will not offer, sell or
deliver any of the Securities in any jurisdiction outside the United States
except under circumstances that will result in compliance with the applicable
laws thereof, and that it will take at its own expense whatever action is
required to permit its purchase and resale of the Securities in such
jurisdictions.  Each Purchaser understands that no action has been taken to
permit a public offering in any jurisdiction outside the United States where
action would be required for such purpose.  Each Purchaser agrees not to cause
any advertisement of the Securities to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Securities, except in any such case with the Representatives’ express
written consent and then only at its own risk and expense.

 

Annex I A-1

--------------------------------------------------------------------------------


 

ANNEX II-A

 

Form of Opinion and 10b-5 Letter of Skadden, Arps, Slate, Meagher & Flom LLP

 

(i)                         Based solely on our review of the Delaware
Certificates, each of the Company and the Parent is duly incorporated and is
validly existing and is in good standing under the General Corporation Law of
the State of Delaware (the “DGCL”).

 

(ii)                      Each of the Company and the Parent has the corporate
power and authority to execute and deliver each of the Purchase Agreement, the
global certificates evidencing the Securities (the “Security Certificates”), the
Indenture, the Guarantee and the Registration Rights Agreement (collectively,
the “Transaction Agreements”) to which it is a party and to consummate the
transactions contemplated thereby under the DGCL.

 

(iii)                   Each of the Transaction Agreements has been duly
authorized, executed and delivered by all requisite corporate action on the part
of the Company and the Parent, as applicable under the DGCL, and duly executed
and delivered by each of the Company and the Parent, as applicable, under the
laws of the State of New York to the extent that such execution and delivery is
governed by the laws of the State of New York.

 

(iv)                  When duly authenticated by the Trustee and issued and
delivered by the Company against payment therefor in accordance with the terms
of the Purchase Agreement and the Indenture, the Security Certificates will
constitute valid and binding obligations of the Company, entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms under the laws of the State of New York.

 

(v)                     When the Security Certificates are duly authenticated by
the Trustee and issued and delivered by the Company against payment therefor in
accordance with the terms of the Purchase Agreement and the Indenture, the
Guarantee will constitute the valid and binding obligation of the Parent,
enforceable against the Parent in accordance with its terms under the laws of
the State of New York.

 

(vi)                  Each of the Indenture and the Registration Rights
Agreement constitutes the valid and binding obligations of the Company and the
Parent, as applicable, enforceable against the Company and the Parent,
respectively, in accordance with its terms under the laws of the State of New
York.

 

(vii)               Neither the execution and delivery by the Company or the
Parent of the Transaction Agreements to which it is a party nor the consummation
by the Company or the Parent of the issuance and sale of the Securities and the
Guarantee contemplated thereby: (i) conflicts with the certificate of
incorporation or by-laws of the Company or the Parent, respectively,
(ii) constitutes a violation of, or a default under, any agreement or instrument
specified in such opinion to which the Company or the Parent is a party,
(iii) contravenes any order or decree specified in such opinion to which the
Company or the Parent, respectively, is subject, or (iv) violates any law,
rule or regulation of the State of New York, the DGCL or the United States of
America.

 

(viii)            Neither the execution and delivery by each of the Company and
the Parent of the Transaction Agreements to which it is a party nor the
consummation by each of the Company and the

 

Annex II A-1

--------------------------------------------------------------------------------


 

Parent of the issuance and sale of the Securities and the Guarantee contemplated
thereby, requires the consent, approval, licensing or authorization of, or any
filing, recording or registration with, any governmental authority under any
law, rule or regulation of the State of New York, the DGCL or the United States
of America except for those consents, approvals, licenses and authorizations
already obtained and those filings, recordings and registrations already made.

 

(ix)                  The statements in the Pricing Disclosure Package and the
Offering Circular under the caption “Description of Notes,” other than
“Book-Entry; Delivery and Form,” and “Book-Entry System,” insofar as such
statements purport to summarize certain provisions of the Securities, fairly
summarize such provisions in all material respects.

 

(x)                     Assuming (i) the accuracy of the representations and
warranties of the Company and the Parent set forth in Section 1(u) and (v) of
the Purchase Agreement and of you in Section 3 of the Purchase Agreement,
(ii) the due performance by the Company and the Parent of the covenants and
agreements set forth in Section 5 of the Purchase Agreement, (iii) your
compliance with the offering and transfer procedures and restrictions described
in the Pricing Disclosure Package and the Offering Circular, (iv) the accuracy
of the representations and warranties made in accordance with the Purchase
Agreement and the Offering Circular by purchasers to whom you initially resell
the Securities and the Guarantee and (v) that purchasers to whom you initially
resell the Securities and the Guarantee receive a copy of the Pricing Disclosure
Package and the Offering Circular prior to confirmation of such sale, the offer,
sale and delivery of the Securities and the Guarantee to you in the manner
contemplated by the Purchase Agreement, the Pricing Disclosure Package and the
Offering Circular and the initial resale of the Securities by you in the manner
contemplated in the Pricing Disclosure Package, the Offering Circular and the
Purchase Agreement, do not require registration under the Act or qualification
of the Indenture under the Trust Indenture Act of 1939, it being understood that
we do not express any opinion with respect to any subsequent reoffer or resale
of any Security or the Guarantee.

 

(xi)                  The Company is not and, solely after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Offering Circular, will not be an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

 

Tax Opinion

 

Under current United States federal income tax law, although the discussion set
forth in the Preliminary Offering Circular and the Offering Circular under the
caption “Certain U.S. Federal Income Tax Consequences to Non-U.S. Holders” does
not purport to summarize all possible United States federal income tax
considerations of the ownership and disposition of the Securities, such
discussion constitutes, in all material respects, a fair and accurate summary of
the United States federal income tax considerations of the ownership and
disposition of the Securities that are anticipated to be material to initial
holders of the Securities who are Non-U.S. Holders (as defined in the
Preliminary Offering Circular and the Offering Circular), subject to the
qualifications set forth therein.

 

10b-5 Letter

 

On the basis of the foregoing, no facts have come to our attention that have
caused us to believe that the Offering Circular, as of its date and as of the
date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in

 

Annex II A-2

--------------------------------------------------------------------------------


 

order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (except that in each case we do not express
any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom,
the report of management’s assessment of the effectiveness of internal controls
over financial reporting or the auditors’ report on the effectiveness of the
Parent’s internal controls over financial reporting). In addition, on the basis
of the foregoing, no facts have come to our attention that have caused us to
believe that the Pricing Disclosure Package, as of the Applicable Time,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (except that we do not
express any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom,
the report of management’s assessment of the effectiveness of internal controls
over financial reporting or the auditors’ report on the effectiveness of the
Parent’s internal controls over financial reporting).

 

Annex II A-3

--------------------------------------------------------------------------------


 

ANNEX II-B

 

Form of General Counsel Opinion

 

(i)                         After due inquiry, to such counsel’s knowledge,
there are no legal or governmental proceedings pending, other than as set forth
in the Offering Circular, to which the Company, the Parent or any of its
subsidiaries is a party or of which any property of the Company, the Parent or
any of its subsidiaries is the subject which, if determined adversely to the
Parent or any of its subsidiaries, would individually or in the aggregate have a
material adverse effect on the current or future consolidated financial
position, stockholders’ equity or results of operations of the Parent and its
subsidiaries; and, to such counsel’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

 

Annex II B-1

--------------------------------------------------------------------------------